IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,781-01


                            EX PARTE JORDAN LEWIS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 13-11-205-CRW-A IN THE 81st DISTRICT COURT
                              FROM WILSON COUNTY


     Per curiam. KELLER , P.J., filed a concurring opinion in which KEEL, J., joined.
KEASLER , J., filed a dissenting opinion in which HERVEY and YEARY , JJ., joined.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery in count one and aggravated assault in count two and sentenced to fifty years’ imprisonment

on each count. The First Court of Appeals affirmed his conviction. Lewis v. State, No. 01-14-

00557-CR (Tex. App.—Houston [1st Dist.] Jan. 26, 2016) (not designated for publication).

        Applicant contends, among other things, that his aggravated assault conviction in count two

was barred by double jeopardy as a result of his aggravated robbery conviction in count one and that
                                                                                                  2

he received ineffective assistance of trial counsel in this case.

       Relief is granted. The judgment in Cause No. 13-11-205-CRW in the 81st District Court of

Wilson County as it pertains to count two, Applicant’s aggravated assault conviction, is set aside.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     November 15, 2017
Do not publish